2013 WI 89

                  SUPREME COURT              OF    WISCONSIN
CASE NO.:                 2011AP2887
COMPLETE TITLE:           In the matter of the guardianship of Giovanna P.

                          Steve P. and Donna P.,
                                    Petitioners-Appellants-Petitioners,
                               v.
                          Maegan F. and Noel G.,
                                    Respondents-Respondents.




                            REVIEW OF A DECISION OF THE COURT OF APPEALS
                             Reported at 345 Wis. 2d 847, 826 N.W.2d 123
                                    (Ct. App. 2012 – Unpublished)

OPINION FILED:            November 8, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:                 Circuit
   COUNTY:                Milwaukee
   JUDGE:                 Marshall B. Murray

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:     PROSSER, J., withdrew from participation.

ATTORNEYS:
       For        the    petitioners-appellants-petitioners,        there     were
briefs by Renee E. Mura, and Renee E. Mura, S.C., Kenosha.


       For respondent-respondent Maegan F., there was a brief by
Chris Velnetske and Velnetske Law Offices, LLC, Thiensville.


       For respondent-respondent Noel G., there was a brief by
Laurence M. Moon, Milwaukee.


       There was a brief by guardian ad litem Shelia R. Hill-
Roberts      and        Legal   Aid   Society,   Milwaukee;   and   Michael    J.
Aprahamian,     Brian    P.   Keenan,       Kristina   J.   Matic,    Philip    C.
Babler,   and    Foley    &   Lardner       LLP,   Milwaukee,   attorneys      for
guardian ad litem.


     An   amicus   curiae     brief     was    filed   by   J.B.     Van   Hollen,
attorney general, Maria S. Lazar, assistant attorney general, on
behalf of Wisconsin Department of Children and Families.




                                        2
                                                                        2013 WI 89
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.       2011AP2887
(L.C. No.    2011JG304)

STATE OF WISCONSIN                            :              IN SUPREME COURT

In the matter of the guardianship of Giovanna
P.

Steve P. and Donna P.,                                               FILED
              Petitioners-Appellants-Petitioners,
                                                                 NOV 8, 2013
      v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
Maegan F. and Noel G.,

              Respondents-Respondents.




      REVIEW of a decision of the Court of Appeals.                      Dismissed
as improvidently granted.


      ¶1      PER         CURIAM.   Petitioners-appellants-petitioners,
Steve P. and Donna P., are the prospective adoptive parents of
Giovanna P., born November 12, 2010.                Steve P. and Donna P.
petitioned for review of an unpublished decision1 of the court of
appeals, which affirmed the circuit court's order2 dismissing

      1
       Steve P. v. Maegan F., No. 2011AP2887, unpublished slip
op. (Wis. Ct. App. Dec. 27, 2012).
      2
       The      Honorable    Marshall   B.   Murray     of    Milwaukee       County
presided.
                                                                             No.        2011AP2887



their       petition    under       Wis.    Stat.      ch.    54    for    guardianship         of
Giovanna P.           After examining the record and the briefs filed
with this court, we conclude that the petition for review was
improvidently granted.
        ¶2     The essential facts are as follows.3                       As a result of a
pre-adoptive         placement       by    an    adoption      agency,       Steve       P.    and
Donna P. raised Giovanna P. from birth to about ten months old.
During       Giovanna       P.'s     time       with      Steve     P.     and     Donna      P.,
respondents-respondents              Maegan       F.    and   Noel       G.——Giovanna         P.'s
biological parents——decided they wanted custody of Giovanna P.
Both    Maegan       F.'s    and    Noel    G.'s       parental     rights       were    intact;
neither set of parental rights had been terminated.                                     Steve P.

and    Donna    P.     filed    a    petition       for    permanent       guardianship         of
Giovanna P., which the circuit court dismissed on September 20,
2011.        The court of appeals affirmed the circuit court.                                 This
court granted review.
        ¶3     Giovanna P. currently resides in a foster home——her
third       placement       since    she    was     removed        from    Steve    P.'s      and
Donna P.'s custody.4               Giovanna P. has never been in the custody

        3
       We take the essential facts of this case both from the
record and from the parties' and the guardian ad litem's (GAL)
periodic reports of developments in various ongoing circuit
court   proceedings   addressing Giovanna  P.'s  custody   and
placement.   This court required the filing of these periodic
reports in an earlier order.
        4
       On September 20, 2011, immediately after the circuit court
dismissed Steve P.'s and Donna P.'s petition for guardianship of
Giovanna P., the circuit court placed Giovanna P. in a temporary
licensed foster home for two days until a relative placement
could be approved.     On September 22, 2011, Giovanna P. was
placed with her maternal grandmother, with whom she lived for
                                                2
                                                                                  No.    2011AP2887



of    either       of     her          biological        parents:         Noel    G.     has     been
imprisoned since Giovanna P.'s birth, and Maegan F. has failed
to    satisfy           the       conditions        established          for     Giovanna        P.'s
placement with her.
        ¶4    Giovanna P. is currently the subject of two pending
cases in Milwaukee County Circuit Court.                                First, Giovanna P. is
the   subject       of        a    child    in     need     of    protection      and     services
(CHIPS) case.             On January 19, 2012, the circuit court found
Giovanna P. to be a child in need of protection and services
pursuant      to    Wis.          Stat.    § 48.13(8).            A    CHIPS   extension        order
remains      in    effect.              Second,     on    July    8,     2013,    the    Milwaukee
County District Attorney's Office filed a petition to terminate

Noel G.'s and Maegan F.'s parental rights to Giovanna P.                                       A jury
trial    in       the    termination          of    parental          rights     (TPR)    case     is
scheduled for January 13, 2014.                             As required by statute, the
circuit court has appointed a GAL to advocate for Giovanna P.'s
best interests in the TPR case.                          See Wis. Stat. §§ 48.235(1)(c);
48.235(3)(a).            The circuit court has appointed a different GAL
in the TPR case than the GAL involved in the guardianship matter
currently before this Court.
        ¶5    Because             it   appears     that     the       above-described      circuit
court proceedings may fully and finally resolve Giovanna P.'s




eleven months.     This placement ended after the Bureau of
Milwaukee Child Welfare determined that the grandmother could
not maintain a safe, appropriate, and stable living environment
for Giovanna P.   On August 28, 2012, Giovanna P. was placed in
the foster home where she currently resides.
                                                    3
                                                                        No.     2011AP2887



custody       and      placement     status   in    the   coming    few      months,    we
dismiss the petition for review as improvidently granted.
        ¶6        We   note   that    on   September      6,   2013,    Steve    P.    and
Donna P.          filed   a   "Motion      for     Clarification       and    Sanctions"
regarding the GAL's retention of counsel and the brief-in-chief
filed        by    counsel    on     the   GAL's    behalf.        Because      we    have
determined that the petition for review should be dismissed as
improvidently granted, we need not address this motion.
        ¶7        By the Court. The review of the decision of the court
of appeals is dismissed as improvidently granted.
        ¶8        DAVID T. PROSSER, J., withdrew from participation.




                                              4
    No.   2011AP2887




1